Citation Nr: 1815889	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active military service in the National Guard from October to December 2001 and from April to October 2002.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As support for her claim, the Veteran testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.

In January 2015 the Board remanded the claim for further development.  As discussed below, however, the requested development was not completed to an acceptable extent, unfortunately, in turn requiring another remand of this claim to the agency of original jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


REMAND

This claim was most recently before the Board in January 2015, when as mentioned it was remanded for further development - particularly for a VA compensation examination and opinion addressing the etiology of the Veteran's Wolff-Parkinson-White syndrome, specifically in terms of its purported relationship with her military service.  


In response that remand directive, the Veteran was provided a May 2015 VA examination.  The examiner reviewed the Veteran's electronic claims file using Virtual VA and the Veterans Benefits Management System (VBMS) and performed a physical examination.  In June 2015 the examiner amended the VA examination to include an opinion.  The examiner concluded that it was at least as likely as not that the Veteran's Wolff-Parkinson-White syndrome clearly and unmistakably preexisted her active military service because her electronic claims file indicated she had symptoms suggestive of Wolff-Parkinson-White syndrome prior to enlistment.  The examiner specifically referenced the Veteran's hospitalization in 1998 for bronchitis, also explaining that Wolff-Parkinson-White syndrome is a congenital disease.  The examiner surmised the Veteran's Wolff-Parkinson-White syndrome was aggravated because she failed to get treatment for it rather than being aggravated by her active military service.  The examiner referenced the Veteran's service treatment records (STRs) noting she was placed on a limited profile even though she was not participating in physically rigorous activity.

The Board finds the June 2015 VA opinion to be inadequate, however.  The examiner seemed to base her conclusion that the Veteran's Wolff-Parkinson-White syndrome clearly and unmistakably preexisted her active service on an August 2003 treatment record from Duke University noting she was hospitalized for bronchitis in 1998.  However, her claims file contains a March 1997 hospitalization record from Southeastern Regional Hospital detailing her hospitalization for bronchitis.  It thus appears the examiner did not review the original treatment record as she misstated the year of the Veteran's pre-service hospitalization and indicated the source for that information was a Duke University treatment record.  As the examiner stated the Veteran's pre-service hospitalization was the basis for her conclusion that the Veteran's Wolff-Parkinson-White syndrome pre-existed her active service, it is of upmost importance the examiner review the available records from that hospitalization rather than a second hand telling from a different treatment provider.  Moreover, the examiner failed to provide any rationale as to why the Veteran's frequent placement on profile indicated her Wolff-Parkinson-White syndrome was not aggravated by her active service, rather than evidence that her condition was aggravated by active service and, therefore, she frequently needed to be placed on profile.  In addition, the examiner did not address a March 2016 private opinion finding the Wolff-Parkinson-White syndrome was aggravated by the Veteran's active military service.  As such, an addendum opinion is needed.

It also appears the Veteran continues to receive treatment at a VA medical center.  In addition she submitted an August 2015 Request for and Authorization to Release Medical or Health Information form for Southeastern Regional Medical Center, however, it does not appear these records have been requested, much less obtained.  As such, any and all outstanding VA and private treatment records must be obtained and considered, if relevant to this claim.

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for her Wolff-Parkinson-White syndrome since service.  After securing the necessary release, take all appropriate action to obtain these additional records, including those from Southeastern Regional Medical Center.  Any request for records prior to the Veteran's marriage must include a search under her maiden name.  Inform the Veteran and provide her with the chance to submit additional records.

2.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

3.  Once all additional records are obtained, have the VA examiner who evaluated the Veteran in May 2015 in connection with this claim for service connection for Wolff-Parkinson-White syndrome provide an addendum opinion (supplemental opinion).  It is most essential this VA examiner review the claims file, including a complete copy of this remand, and discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions or medical authority (treatise, etc.).

The examiner must provide specific medical findings or opinions responsive to the following questions: 

(i)  Did the Veteran's Wolff-Parkinson-White syndrome clearly and unmistakably pre-exist her active military service in the National Guard from October to December 2001 and/or from April to October 2002?

In making this preliminary determination, the examiner must consider and discuss as necessary the March 1997 emergency department treatment record from Southeastern Regional Medical Center (not just Duke University Medical Center) noting the Veteran's hospitalization for bronchitis.

(ii)  If the Veteran's Wolff-Parkinson-White syndrome clearly and unmistakably pre-existed her service, is it a congenital defect or congenital disease?  If it is a congenital defect, is it at least as likely as not (50 percent probability or greater) due to a superimposed disease or injury in service, resulting in an increased disability that is beyond the natural progression of the pre-existing Wolff-Parkinson-White syndrome?  If instead it is a congenital disease, was it at least as likely as not aggravated by the Veteran's military service?

By way of comparison, a defect generally is not subject to change (worsening or improvement), whereas a disease is.

The examiner should consider and discuss as necessary the March 2016 private nexus opinion from the Veteran's private physician concluding the Wolff-Parkinson-White syndrome was aggravated by the Veteran's active military service.

(iii)  Conversely, if the Veteran's Wolff-Parkinson-White syndrome did not clearly and unmistakably pre-date her service and is not a congenital defect or congenital disease, is it at least as likely as not related to or the result of her active military service?

It is essential in providing responses to these questions that the designated examiner adhere to the differing standards of proof.

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" as mentioned means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of that conclusion (causation or aggravation) as it is to find against it.  "Unlikely" obviously tends to go against the claim.

If for whatever reason the May 2015 VA examiner is unavailable, another qualified examiner should be requested to provide reponses to these questions.  If another VA examination is needed to obtain answers to these question, then schedule this additional examination.  Whether another examination is needed, however, is left to the designee's discretion.

4.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

